DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election with traverse of election of Group A corresponding to claims 1-11  for prosecution on merits filed on 08/25/2021 is acknowledged.
3. 	The restriction requirement among inventions, as set forth in the Office action mailed on 07/06/2021, has been reconsidered. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of 07/06/2021 is withdrawn.
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 5.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  method  Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites:  acquiring current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle;  determining a current running status score of the first vehicle according to the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle; and generating an operation strategy for the first vehicle according to the current running status score of the first vehicle.
The limitations from the claim 1, “acquiring current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle;  determining a current running status score of the first vehicle according to the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle; and generating an operation strategy for the first vehicle according to the current running status score of the first vehicle”,  which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of acquiring current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim also  recites, determining a current running status score of the first vehicle… and generating an operation strategy for the first vehicle according to the 
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 1 recites a mental process.
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
In particular, the claim only recites the steps of  “acquiring current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle;  determining a current running status score ….. and the current user operating behavior information from the first vehicle; and generating an operation strategy for the first vehicle according to the current running status score of the first vehicle”,


Therefore claim 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “acquiring” and   “determining” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-11  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 8-9, 12-17 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (USP 9,646,428).

As Per Claim 1. Konrardy et al. ( Konrardy) teaches, a method for controlling vehicle operations, comprising: acquiring current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle ( via  "the server 140 may receive operating data from one or more vehicles [...]. The operating data may include[...] information regarding the vehicle 108, the vehicle's environment, the sensors 120, [...] the type and version of the autonomous operation feature, the operation of the feature, the configuration and settings relating to the operation of the feature, the operation of other autonomous operation features, control actions performed by the vehicle operator, or the location and time of operation." Col. 28, lines 38-55); determining a current running status   of the first vehicle according to the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle; ( via  "determine a risk level associated with the autonomous operation fea ture in conjunction with the set of parameters received in block 702. The risk level may be a metric indicating the risk of collision, malfunction, [...or] as an effectiveness rating score such that a higher score corresponds to a lower risk of loss associated with the autonomous operation feature.", col. 28, lines 11-24); and generating an operation strategy for the first vehicle according to the current running status  of the first vehicle (via "At block 1108, the server 140 []may determine an optimal use level[...]. The optimal use level or suggestion may include the types and versions of autonomous operation features to use, configurations of the features, and/or settings relating to the features. The server 140 or the controller 204 may determine one or more optimal use levels for the autonomous operation features based upon the sensor data and communication data received in blocks 1104 and 1106 using any known [...] optimization techniques[...]", col.43, lines 48-60).
 	Konrardy does not explicitly teach, a current running status score.
However, Konrardy teaches, defining risk level as an effectiveness rating score such that a higher score corresponds to a lower risk of loss associated with the autonomous operation feature.(col.28, line 11-25).
	Therefore, it would have been obvious to one skilled in the art to recognize that Konrardy has the teachings of determining a current running status score of the vehicle.

As per Claim 2, Konrardy  teaches the limitation of Claim 1. However, Konrardy further  teaches, wherein the current running status information of the in-vehicle component comprises a current version of the in-vehicle component and a duration for which the in-vehicle component has been worked  (via "remotely monitoring, in real-time or via wireless communication, that vehicle autonomous or semi­ autonomous functionality is, or is not, in use, and/or collect information regarding the amount of usage of the autonomous or semi-autonomous functionality", col.8, lines 36-44)  and “the received data may be compared by the processor to a stored baseline of vehicle data (such as actual accident information, and/or autonomous or semi-autonomous vehicle testing data)”, col. 9, lines 30-35).

As per Claim 3, Konrardy  teaches the limitation of Claim 2. However, Konrardy further  teaches,  wherein determining the current running status score of the first vehicle comprises: determining a plurality of second vehicles corresponding to the first vehicle according to the current version of the in-vehicle component and the duration for which the in-vehicle component has been worked of the first vehicle, wherein each second vehicle has a current version of an in-vehicle component and a duration for which the in- vehicle component has been worked same as those of the first vehicle; determining a current initial score of the first vehicle according to historical running status scores of the plurality of second vehicles; and updating the current initial score of the first vehicle according to type and quantity of each operating behavior included in the current user operating behavior information to determine the current running status score of the first vehicle. ( via  “data gathered may also indicate window wipers are not operating properly, and need to be replaced. [...] alert drivers of vehicle equipment or vehicle safety equipment (lights, brakes, etc.) that need to be replaced or repaired, and thus may reduce collision risk”, col. 40, lines 17-25).

As per Claim 4, Konrardy  teaches the limitation of Claim 1. However, Konrardy further  teaches,  wherein before determining the current running status score of the first vehicle, the method further comprises: acquiring historical fault and maintenance information of the first vehicle, (Col. 46, lines 9-31, col.17, lines 43-68), Figs.12-13. , also see Col.40., line-col.41-line 32).

As per Claim 5, Konrardy  teaches the limitation of Claim 4. However, Konrardy further  teaches, wherein determining the current running status score of the first vehicle comprises: determining the current running status score of the first vehicle according to the historical fault and maintenance information, the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle. (Col. 46, lines 9-31, col.17, lines 43-68), Figs.12-13. , also see Col.40., line-col.41-line 32;   col.8, lines 36-44;  col. 9, lines 30-35; col. 40, lines 17-25).

As per Claim 6, Konrardy  teaches the limitation of Claim 1. However, Konrardy further  teaches, wherein after determining the current running status score of the first vehicle, the method further comprises: determining whether the current running status score of the first vehicle is greater than a threshold, (Col.27, line 50-65, col.44, line 50-65).

As per Claim 8, Konrardy  teaches the limitation of Claim 1. However, Konrardy further  teaches, wherein before determining the current running status score of the first vehicle, the method further comprises: acquiring feedback information from a current user corresponding to the first vehicle (Col.36, lines 53-64, col.39, lines 43-67).
As per Claim 9, Konrardy  teaches the limitation of Claim 8. However, Konrardy further  teaches, wherein determining the current running status score of the first vehicle comprises: 3determining the current running status score of the first vehicle according to (Col.41, lines 33-64) , also see  col.8, lines 36-44;  col. 9, lines 30-35; col. 40, lines 17-25).
Claim 12 is being rejected using the same rationale as claim 1.
Claim 13 is being rejected using the same rationale as claim 2.
Claim 14 is being rejected using the same rationale as claim 3.
Claim 15 is being rejected using the same rationale as claim 4.
Claim 16 is being rejected using the same rationale as claim 5.
Claim 17 is being rejected using the same rationale as claim 6.
Claim 20  is being rejected using the same rationale as claim 1.

Allowable Subject Matter
8.	Claims 7, 10, 11, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663